UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended June 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number000-51872 LILM, INC. (Exact name of registrant as specified in its charter) Nevada 87-0645394 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 1390 South 1100 East # 204, Salt Lake City, Utah84105-2463 (Address of principal executive offices) (801) 322-0253 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).We do not maintain a corporate website.Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNo X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date. Class Outstanding as of August 11, 2012 Common Stock, $0.001 par value TABLE OF CONTENTS Heading Page PARTI—FINANCIAL INFORMATION Item 1. Financial Statements 2 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4(T). Controls and Procedures 14 PART II—OTHER INFORMATION Item 1. Legal Proceedings 14 Item 1A. Risk Factors 14 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Mine Safety Disclosures 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 1 PARTI—FINANCIAL INFORMATION Item 1.Financial Statements The accompanying unaudited balance sheet of LILM, Inc. and Subsidiary and LiL Marc, Inc. (predecessor) (development stage company) as of June 30, 2012 and audited balance sheet at December 31, 2011, related unaudited statements of operations for the three months and six months ended June 30, 2012 and 2011 and the period April 22, 1997 (date of inception of predecessor) to June 30, 2012, and related unaudited statements of cash flows for the six months ended June 30, 2012 and 2011 and the period April 22, 1997 (date of inception of predecessor) to June 30, 2012, have been prepared by management in conformity with United States generally accepted accounting principles.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.Operating results for the period ended June 30, 2012, are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2012 or any other subsequent period. LILM, INC. (A Development Stage Company) FINANCIAL STATEMENTS June 30, 2012 and December 31, 2011 2 LILM, INC. and SUBSIDIARY and LIL MARC, INC.(predecessor) (Development Stage Company) CONSOLIDATED BALANCE SHEETS June 30, 2012 and December 31, 2011 (Unaudited) Jun 30, Dec 31, Assests Current Assests Inventory Total Current Assets $ $ Equipment-Production Mold, Net Total Assets $ $ Liabilities & Stockholders' Deficiency Current Liabilities Accounts Payable and Accrued Expenses $ $ Note Payable- Related Party Total Current Liabilities $ $ Stockholders' Deficiency Common Stock 5,000,000 shares authorized at $0.001 par value;2,633,750 shares issued and outstanding $ $ Capital in excess of par value Accumulated deficit during development stage $ ) $ ) Total Stockholders' Deficiency $ ) $ ) Total Liabilities and Stockholders' Deficiency $ $ The accompanying notes are an integral part of these financial statements. 3 LILM, INC. and SUBSIDIARY and LIL MARC, INC. (predecessor) (Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS For the Three and Six Months Ended June 30, 2012 and 2011 and the Period April 22, 1997 (date of inception of LIL MARC, INC. (predecessor)) to June 30, 2012 (UNAUDITED) Three Months Ended Six Months Ended June 30, June 30, June 30, June 30, Apr. 22, 1997 to June. 30, 2012 Sales $ Cost of Goods Sold ) Gross Profit $ Expenses General and administrative $ Royalties 42 76 Depreciation and amortization 85 85 Total Expenses $ Other (Income) Expense: Interest Expense - - Net Loss $ ) $ ) $ ) $ ) $ ) Net Loss Per Common Share Basic and diluted $
